EXHIBIT 10.1

EXECUTION COPY

LICENSE AND ASSET PURCHASE AGREEMENT

THIS LICENSE AND ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of
December 8, 2006 (the “Effective Date”) by and between Biovest International,
Inc., a Delaware corporation, with its offices located at 324 S. Hyde Park
Avenue Suite 350, Tampa FL 33606 (“Biovest”), and AutovaxID, Inc., a Florida
corporation with offices located at 377 Plantation St. Worcester, Massachusetts
01605 (“AutovaxID”). Together, AutovaxID and Biovest are collectively referred
to as the “Parties,” and, individually Biovest and AutovaxID are referred to as
a “Party”.

RECITALS

WHEREAS, Biovest has developed and owns all rights to the Autovax automated cell
production instrument described in Exhibit A (as covered by the Licensed Patent
rights owned by Biovest under the patent numbers described in Exhibit A of the
License Agreement attached hereto as Exhibit B, together with any successor
innovation thereto developed by Biovest or its affiliates, the “Autovax
Instrument”);

WHEREAS, Biovest wishes to grant to AutovaxID pursuant to the terms and
conditions hereof the exclusive, perpetual right to manufacture, market, sell
and commercialize the Autovax Instrument in North America pursuant to the
License Agreement attached hereto as Exhibit B;

WHEREAS, Biovest wishes to sell to AutovaxID at the Leasehold Occupancy date
certain assets listed on Exhibit C hereto to be used in the manufacture of
Autovax Instrument (the “Purchased Equipment”);

WHEREAS, AutovaxID desires to license the commercial rights to the Autovax
Instrument as provided herein and to purchase the Equipment subject to the liens
described in Exhibit D (the “Continuing Liens”) on the Leasehold Occupancy date;
and

WHEREAS, AutovaxID has executed a certain Lease Agreement (“Lease”) as amended
attached as Exhibit E with respect to portions of premises located at 1701
Macklind Avenue, St. Louis, MO 63110 (the “AutovaxID Lease”) which requires
completion of tenant improvements and a Certificate of Occupancy before
occupancy can commence (“Leasehold Occupancy”); and

WHEREAS AutovaxID has provided its Business Plan outlining its anticipated
operations in connection with the commercial production and distribution of the
Autovax Instrument, which Business Plan is attached hereto as Exhibit F; and

WHEREAS, the parties wish to set forth the terms and conditions pursuant to
which AutovaxID will serve as a contract manufacturer for Biovest for Autovax
Instruments to be used by Biovest, as requested by Biovest to produce
anti-cancer vaccine to be used by Biovest in its clinical trial and for
commercial sale.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Biovax and Biovest
hereby agree as follows:

1. License.

At Closing (as defined in Section 4), Biovest shall grant to AutovaxID the
license to manufacture, market, sell and commercialize the Autovax Instrument in
North America pursuant to the terms and conditions of the License Agreement
attached hereto as Exhibit A. The License Agreement shall be duly executed by
Biovest and delivered to AutovaxID at Closing. The license shall be
non-exclusive prior to the achievement of Leasehold Occupancy (the “Operational
Date”) and shall become an exclusive license on the Operational Date. Prior to
the Operational Date, all Autovax Instruments shall continue to be manufactured
by Biovest and AutovaxID shall have no right or interest in the instruments
manufactured by Biovest prior to the Operational Date or the proceeds of the
sale of such instruments.



--------------------------------------------------------------------------------

2. Sale of Equipment.

At Leasehold Occupancy, AutovaxID shall purchase for fair market value the
Equipment listed in Exhibit C, as is and where is, subject to the Continuing
Liens listed in Exhibit D. The Equipment shall be conveyed by Bill of Sale
subject to the right of the Continuing Liens.

3. Pricing and Payment Terms.

As the full purchase price for the License and related business opportunity,
AutovaxID shall pay to Biovest Five Million Six Hundred Thousand Dollars
($5,600,000) (the “Purchase Price”) in cash at Closing.

4. Closing.

The closing shall take place at 377 Plantation Street, Worcester MA on
December 8, 2006 at 10 am (the “Closing”). At the Closing, the parties shall
deliver the following:

AutovaxID shall deliver to Biovest:

 

  1. Cash in payment of the Cash Portion of the Purchase Price

 

  2. Executed License Agreement in the Form of Exhibit B (the “License
Agreement”).

 

  3. Acknowledgement of Assumed Liens

Biovest shall deliver to AutovaxID:

 

  1. Executed License Agreement in the form of Exhibit B.

 

  2. Upon Leasehold Occupancy the Bill of Sale to the Equipment listed in
Exhibit D

5. Contract Manufacturer.

As more fully described in the License Agreement, AutovaxID shall serve as a
non-exclusive contract manufacturer to manufacture Autovax Instruments for
Biovest to be used by Biovest for internal manufacturing purposes, including but
not limited to producing anti-cancer vaccine for clinical trial or commercial
sale and to produce other cell products including contract manufacturing of any
description and for re-sale to customers outside North America, provided Biovest
cannot purchase Autovax Instruments for resale to customers in or to be used in
North America. Biovest shall have no minimum purchase requirements and all such
purchases shall be as and when required by Biovest and shall be at the
specifications submitted in writing by Biovest and accepted by AutovaxID. All
Autovax Instruments manufactured by AutovaxID for Biovest shall be paid for at
fair market value (which shall be no less than fully burdened manufactured
cost). AutovaxID’s fully burdened cost includes all third party and overhead
expenses, such as wages and salaries, lease payments, utilities, purchases of
manufacturing materials, maintenance and repairs to equipment and leasehold,
amortization, and other expenditures necessary or appropriate to operate the
Lease Premises currently accrued, using the same methodology as currently used
in Biovest financial accounting. Fully burdened costs do not include capital
expenditures such as purchases of equipment and partially completed vaccines,
expansion of facilities, leasehold improvements, and employee training. Biovest
shall have the right to inspect and audit the calculation of full burdened
manufactured cost upon reasonable notice to AutovaxID. Invoices shall be paid
within 30 days after invoice. Nothing herein shall prohibit Biovest from
purchasing Autovax Instruments from other manufacturing sources outside of North
America.

6. Shared Support Services.

AutovaxID shall be entitled to, but shall not be obligated to, purchase support
services, such as HR support, IT support, accounting support and legal support,
from Biovest. The purchase price shall be an amount equal to the allocated cost
to Biovest for providing such services purchased by AutovaxID in its discretion.
Upon Leasehold Occupancy, Biovest shall provide as part of its shared resource
assistance to AutovaxID in training newly hired employees to staff the
manufacturing facility in St. Louis, MO. James Carroll will serve as an employee
of AutovaxID shared with Biovest. Mr. Carroll shall maintain his office in
Worcester, MA in an area that is verified to be a qualified census tract for New
Markets Tax Credits.

 

- 2 -



--------------------------------------------------------------------------------

7. No Interest in Vaccine or Intellectual Property of Biovest.

AutovaxID will not acquire, by virtue hereof, any interest in any property of
Biovest not expressly transferred hereunder. In expansion of, and not in
limitation of, the forgoing, it is expressly agreed and acknowledged that
AutovaxID shall have no interest in, right to use or ownership of Biovest’s
anti-cancer vaccine, any patent or proprietary property of Biovest, the
Investigational New Drug Applications owned by Biovest, the clinical trials
being conducted by Biovest, and any other contractual rights or property of
Biovest.

8. Representations and Warranties.

A. Representations and Warranties of Biovest. Biovest represents and warrants
the following to AutovaxID with the intention that AutovaxID may rely upon the
same and acknowledges that (except as otherwise indicated in the specific
paragraph) the same shall be true on the date hereof, as of the Operational Date
(as if made at the Closing), and as of the Closing, and shall survive the
closing of this transaction.

1. Title. As of the Purchase Closing, Biovest will own the Autovaxid instrument
business (the “Autovax License Rights”) and Purchased Equipment free and clear
of any liens, claims, charges or other encumbrances other than the Continuing
Liens.

2. Licenses and Permits. Biovest possesses all permits, licenses, approvals and
notifications, governmental or otherwise, the absence of which would have a
material adverse effect on Biovest’s Autovaxid Instrument business.

3. Litigation, Adverse Claims, and Related Matters. There is no pending or
threatened litigation (nor, to Biovest’s knowledge, any claim which may lead to
a threat of litigation), proceeding, or investigation (including any
environmental, building or safety investigation) relating to any material aspect
of the Autovax License Rights or the Purchased Equipment, nor is Biovest subject
to any existing judgment, order or decree which would prevent, impede, or make
illegal the consummation of the transactions contemplated in this Agreement or
which would have a material adverse effect on the License Agreement.

4. Laws and Regulations. Biovest has complied, and is in compliance on the
Closing Date, with all applicable laws, statutes, orders, rules, regulations and
requirements promulgated by governmental or other authorities relating to the
License Agreement or the Equipment, the failure of which would have a material
adverse effect on the License Agreement. Biovest has not received any notice of
any alleged violation of any such statute, order, rule, regulation or
requirement.

5. Breaches of Contracts; Required Consents. Neither the execution and delivery
of this Agreement by Biovest, nor compliance by Biovest with the terms and
provisions of this Agreement will:

(a) Conflict with or result in a breach of (i) any judgment, order, decree or
ruling to which Biovest is a party, (ii) any injunction of any court or
governmental authority to which Biovest is subject, (iii) any agreement,
contract or commitment which is material to the License Agreement, or (iv) any
of the terms, conditions or provisions of the Articles of Incorporation, Bylaws
or other governing instruments of Biovest; or

(b) Require the affirmative consent or approval of any third party other than
Laurus Master Fund, Ltd.

6. Organization; Binding Obligation. Biovest is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
Biovest has all requisite power and authority to own properties and assets and
to conduct business as it is presently conducted. This Agreement constitutes the
legal, valid and binding obligation of Biovest in accordance with the terms
hereof. Biovest has all requisite corporate power and authority, including the
approval of its shareholders and Board of Directors, to execute, perform, carry
out the provisions of and consummate the transactions contemplated in this
Agreement.

7. Completeness of Disclosure. The Business Plan attached as Exhibit F is not
intended to be a full or complete disclosure of the business or risks of the
Autovax Instrument. The Business Plan is not a material

 

- 3 -



--------------------------------------------------------------------------------

representation or warrant hereunder. The Business Plan does not contemplate use
of the Autovax Instrument for the purposes of producing stem cells or
therapeutics, and AutovaxID may not use or sublicense the Autovax Instrument for
such purposes.

8. Valuation. The Valuation attached hereto as Exhibit G was prepared by the
independent firm of The Financial Valuation Group and Biovest makes no
representation or warranty regarding Exhibit G.

B. Representations of AutovaxID

1. Licenses and Permits. AutovaxID possesses or shall obtain following the
Closing Date all permits, licenses, approvals and notifications, governmental or
otherwise, the absence of which would have a material adverse effect on
AutovaxID’s ability to assume operation of the Autovax License Rights.

2. Litigation, Adverse Claims, and Related Matters. There is no pending or
threatened litigation (nor, to AutovaxID’s knowledge, any claim which may lead
to a threat of litigation), proceeding, or investigation (including any
environmental, building or safety investigation) relating to any material aspect
of AutovaxID’s business, nor is AutovaxID subject to any existing judgment,
order or decree which would prevent, impede, or make illegal the consummation of
the transactions contemplated in this Agreement or which would have a material
adverse effect on AutovaxID’s business.

3. Laws and Regulations. AutovaxID has complied, and is in compliance on the
Closing Date, with all applicable laws, statutes, orders, rules, regulations and
requirements promulgated by governmental or other authorities, the failure of
which would have a material adverse effect on AutovaxID’s business. AutovaxID
has not received any notice of any alleged violation of any such statute, order,
rule, regulation or requirement.

4. Breaches of Contracts; Required Consents. Neither the execution and delivery
of this Agreement by AutovaxID, nor compliance by AutovaxID with the terms and
provisions of this Agreement will:

(a) Conflict with or result in a breach of (i) any judgment, order, decree or
ruling to which AutovaxID is a party, (ii) any injunction of any court or
governmental authority to which AutovaxID is subject, (iii) any agreement,
contract or commitment which is material to AutovaxID’s business, or (iv) any of
the terms, conditions or provisions of the Articles of Incorporation, Bylaws or
other governing instruments of AutovaxID; or

(b) Require the affirmative consent or approval of any third party, other than
Laurus Master Fund, Ltd.

5. Organization; Binding Obligation. AutovaxID is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Florida.
AutovaxID has all requisite power and authority to own properties and assets and
to conduct business as it is presently conducted. This Agreement constitutes the
legal, valid and binding obligation of Autovaxid in accordance with the terms
hereof. AutovaxID has all requisite corporate power and authority, including the
approval of its shareholders and Board of Directors, to execute, perform, carry
out the provisions of and consummate the transactions contemplated in this
Agreement.

6. Completeness of Disclosure. No representation in this Agreement contains any
untrue statement of a material fact or omits to state any material fact the
omission of which would be misleading.

9. Exclusion of Warranty.

BIOVEST MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PURCHASED
EQUIPMENT, AND HEREBY SPECIFICALLY DISCLAIMS ALL IMPLIED AND STATUTORY
WARRANTIES, BY OPERATION OF LAW OR OTHERWISE, INCLUDING WITHOUT LIMITATION
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT OF A PATENT, TRADEMARK, OR OTHER INTELLECTUAL PROPERTY RIGHT.
NO REPRESENTATION OR OTHER AFFIRMATION OF FACT, INCLUDING BUT NOT LIMITED TO
STATEMENTS REGARDING CAPACITY,

 

- 4 -



--------------------------------------------------------------------------------

SUITABILITY FOR USE OR PERFORMANCE OF THE CUSTOMIZED SYSTEM, WHETHER MADE BY
BIOVEST EMPLOYEES OR OTHERWISE, WHICH IS NOT CONTAINED IN THIS AGREEMENT, SHALL
BE DEEMED TO BE A WARRANTY BY BIOVEST FOR ANY PURPOSE OR GIVE RISE TO ANY
LIABILITY OF BIOVEST WHATSOEVER.

10. Limitation of Liability.

AutovaxID acknowledges that the Equipment is sold “As is/Where is” and that in
no event will Biovest retain any liability for the Purchased Equipment sold
under the terms of this agreement. AutovaxID expressly acknowledges the
Continuing Liens and the rights of the lienors. AutovaxID agrees to execute such
subordination and other agreements as Biovest may reasonably request from time
to time in order to effectuate the purposes of this Agreement.

11. Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware without regard for its provisions with respect to conflict
of laws.

12. Jurisdiction

Any claim, suit, action or proceeding initiated by any Party (whether in
contract, tort or otherwise) arising out of this Agreement or the relationship
of the parties hereunder, shall be filed and prosecuted only in the state or
federal courts in the State of Delaware, which the Parties agree shall have
exclusive jurisdiction over such matters and the Parties agree to submit to the
jurisdiction of such courts. Each of the Parties, to the extent permitted by
applicable law, hereby waives and agrees not to assert, by way of motion, as a
defense or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-referenced courts,
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court. Each of the
Parties hereby agrees that its submission to jurisdiction is made for the
express benefit of the other Party hereto.

13. Termination

This Agreement may, by notice given prior to its performance, be terminated upon
the earlier of (the “Termination Date”):

a. mutual consent of the Parties; or

b. notice to the other Party by either Party, if the Closing has not occurred
(other than through the failure of such Party to comply with its obligations
under this Agreement) by the close of business on December 20, 2006.

In the event of termination of this Agreement pursuant hereto, this Agreement
shall forthwith become void and of no further force and effect and the parties
hereto shall be released from any and all obligations hereunder.

14. Binding Effect.

This Agreement shall be binding upon the Parties hereto and their respective
successors and assigns; provided, however, that neither this Agreement nor any
Party’s rights or obligations hereunder may be assigned, or held in trust for a
third-party, by any Party hereto without the prior written consent of the other
Party, except that Biovest may assign or transfer this Agreement to any
affiliate or subsidiary of Biovest.

 

- 5 -



--------------------------------------------------------------------------------

15. Waiver of Conditions; Exhibits.

Any Party hereto may waive any condition provided in this Agreement for its
benefit. All of the Exhibits attached to this Agreement are hereby incorporated
herein and made a part hereof.

 

16. Notices.

Any notice, authorization, request or demand required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given on the
earlier of (i) the date when received by the addressee, if sent by overnight
courier or delivered personally, (ii) when confirmation is confirmed by the
sender’s fax machine, if sent by facsimile, provided that a copy thereof is also
contemporaneously sent to the addressee by a method described in clauses (i) or
(iii) of this Section 16, or (iii) the fifth business day after the date when
posted, if sent by registered or certified mail, in any such case to the
respective addresses specified in the introductory paragraph of this Agreement.

Any Party may, by written notice delivered in accordance with this Section 16,
change the address to which any notices, authorizations, requests or demands are
to be delivered hereunder.

17. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be binding as of the date first written above. Each such copy shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.

18. Amendment.

This Agreement may be amended at any time pursuant to a written instrument
signed by the Parties.

19. Interpretation.

Unless the context of this Agreement clearly requires otherwise, (a) references
to the plural include the singular, the singular the plural, the part the whole,
(b) references to any gender include all genders, (c) “including” has the
inclusive meaning frequently identified with the phrase “but not limited to,”
(d) the word “or” shall be deemed to be inclusive, and (e) references to
“hereunder” or “herein” relate to this Agreement. The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of this Agreement or the interpretation
thereof in any respect. Section, subsection, and Exhibit references are to this
Agreement unless otherwise specified. Capitalized terms set forth in the
Exhibits attached hereto shall have the same meanings as set forth in this
Agreement, unless defined otherwise in such Exhibit.

20. Construction.

The Parties agree and acknowledge that they have jointly participated in the
negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumptions or burdens of proof
shall arise favoring any Party by virtue of the authorship of any of the
provisions of this Agreement.

21. No Third Party Rights.

Nothing in this Agreement shall be deemed to create any right on the part of any
person or entity not a party to this Agreement.

22. Waiver of Jury Trial.

The Parties specifically waive any right to trial by jury in any court with
respect to any contractual, tortious or statutory claim, counterclaim or
cross-claim against the other arising out of or

 

- 6 -



--------------------------------------------------------------------------------

connected in any way to this Agreement because the parties hereto, both of whom
are represented by counsel, believe that the complete commercial aspect of their
dealing with one another make a jury determination neither desirable nor
appropriate.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

AutovaxID, Inc. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO Hereunto duly authorized
Biovest International, Inc. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO Hereunto duly authorized

 

Signature Page to License and Asset Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LOGO [g40664img_5.jpg]

The AutovaxID - A breakthrough technology in the production of biologics for the
Biotechnology industry

The AutovaxID is a self-contained automated cell growth instrument.

 

  •   Two component design - a base or control module (1) – (numbers refer to
photos in figure below)- and a disposable culture unit (2).

 

  •   Functionally replaces conventional cell growth chambers that would take up
over ten times the space.

The AutovaxID is a first-of-its kind automated modular cell growth instrument
intended for research, biotechnology and pharmaceutical applications. The
instrument is ideally suited for those seeking to produce any cell product
including monoclonal antibodies, as well as those seeking to grow and expand a
wide variety of cells. The instrument results in dramatic savings in space,
manpower and consumable cost compared to conventional cell culture approaches.

The AutovaxID’s base, or control module, contains the unit’s mechanics and
electronics. The disposable culture unit is a single -use disposable element
containing a hollow-fiber cell growth chamber and a gas exchange cartridge. The
culture unit is an integrated sealed module that snaps easily (3) into the base
unit housing. Once the starter cells are introduced into the unit through an
access port (4), the unit is sealed and the cells expand and grow in a
temperature and CO2-regulated environment optimized for their specific needs.
Cells expand in number within the growth chamber and grow for as long as
required—days, weeks or longer. During this time little or no operator
intervention is required.

LOGO [g40664img_2.jpg]



--------------------------------------------------------------------------------

In conventional cell culture systems in which cells are grown in flasks or
bottles, the cells have to be diluted one or more times per week, and fed fresh
growth medium. These manipulations are labor intensive and must be done by
trained technicians. If the cells or their products are to be used for
therapeutic purposes, these manipulations must done in costly clean-room
facilities with sophisticated air handling systems. By contrast, cells in an
AutovaxID require no splitting and are fed automatically with fresh medium.
Because the cell growth units are sterile and sealed from the environment, the
units can be housed in relatively inexpensive laboratory facilities.

LOGO [g40664img_3.jpg]

The AutovaxID brings sophisticated hollow fiber technology within the reach of
every laboratory

Each AutovaxID culture unit functionally replaces approximately 100 conventional
T flasks, or a smaller number of roller bottles. This is made possible by the
high surface area of the hollow fiber cartridge in which cells are grown. Hollow
fiber cell culture is a proven technology for growing cells at high density in a
compact space with reduced costs. Hollow fiber technology dramatically reduces
the need for costly growth factors and media supplements and results in secreted
product concentrations up to ten times higher than can be achieved with
conventional cell culture techniques.

As an example, a typical 30 day growth run of hybridoma cells in an AutovaxID
can yield up to 1 gram of monoclonal antibody in approximately 1-2 litres, 10-30
times more concentrated than could be achieved with conventional cell culture
approaches. During the growth period in the AutovaxID the antibody- rich medium
is continually collected in a sealed container stored a refrigerated compartment
(4) integrated into the AutovaxID base unit. Typically, at the end of the run,
the cell growth chamber is discarded and the product-rich medium is retained.
For other applications, the cells also could be harvested and used for other
purposes.

 

- 10 -



--------------------------------------------------------------------------------

The National Cell Culture Center has utilized Biovest’s proprietary hollow fiber
cartridge technology for the production of hundreds of cell lines for NIH
sponsored researchers over the past 15 years.

The AutovaxID is ideal for laboratories that need to produce gram amounts of
cell products such as

monoclonal antibodies.

A lab developing and testing many different antibodies could operate dozens of
AutovaxIDs simultaneously, each growing a different cell line. All of this could
be done in a modest sized room monitored by one or two (compared to 10-12)
technicians, saving time and keeping costs at a minimum.

For ease of record keeping the AutovaxID contains an on-board computer that
stores all of the operational parameters of each production run. Each run can be
uniquely associated with the disposable growth chamber used via the integrated
bar code scanner and unique bar code associated with each culture module (6).
Finally, because different cell lines may require different growth conditions,
the AutovaxID is fully user programmable. Frequently used programs can be stored
in the system memory after being entered through the touch-screen display (7).

The AutovaxID can also be used in applications in which the cells which are
grown in the unit are collected instead of or in addition to any materials
produced by the cells. Applications for the AutovaxID operated in this way
include cell expansion for research or therapeutic purposes.

Advantages of the AutovaxID over conventional cell culture methods

 

Process/Parameter

  

Manual Cell Culture

  

AutovaxID

1. Product concentration    Variable, no ability to regulate. Typically 100mg in
1-10 L    Controlled by medium flow rate through hollow fiber reactor. Typically
greater than 100mg in 1L 2. Culture-ware    Multiple manual transfers using
large numbers of disposable units (flasks, etc)    Single integrated disposable
culture unit. No transfers needed during production period 3. Growth conditions
   Change over time as nutrients are depleted and waste products accumulate   
Maintained constant over time through automated feedback loop. 4. Contamination
   Possible at multiple steps    Virtually eliminated by sealed sterile
culture-ware 5. Culture Oxygenation    Achieved via passive diffusion or
sparging. May limit O2 availability and damage cells.    Continuously regulated
via gas-exchange cartridge in media recirculation loop. 6. Batch record
generation and documentation    Data must be recorded manually at intervals   
In-process parameters automatically recorded and stored for record generation.
7. Product harvest    Manual harvest in batch mode, contaminated by cells and
debris    Continuous automated harvest of filtered material 8. Process
monitoring    Requires multiple monitoring and in-process measurement steps   
Automated process monitoring with alarm alerts for out-of specification
conditions 9. Scalability    Increasing production requires increasing space and
manpower    Because of automation and small footprint, production can typically
be scaled up in existing space with minimal additional manpower

 

- 11 -



--------------------------------------------------------------------------------

LOGO [g40664img_4.jpg]

For additional information about the AutovaxID contact:

James Carroll

General Manager

Biovest Advanced Instrumentation Division

Biovest International

377 Plantation St.

Worcester, MA 01695

508 793 0001 x 507

jcarroll@biovest.com

The AutovaxID: Changing the world of cell culture

•      Automated cell growth instrument

•      Sterile, disposable cell growth chamber

•      GMP-compliant

•      Rapid set-up

•      Touch-screen programming

•      Automated batch record generation

•      Small foot-print

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT B

LICENSE AGREEMENT

[Attached]

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT C

PURCHASED EQUIPMENT

 

AutovaxID Manufacturing Assets

   8/20/2006

AutovaxID Instrument

  

 

Item #                        Item Subtotal 1    Assemby Fixtures               
   900022-000    FIXTURE* LCD ALIGNMENT    1710          900023-000    FIXTURE*
STALL SENSOR ALIGNMENT, CCI    1260          900028-000    FIXTURE* .068 INCH
SPACER    100          900029-000    FIXTURE8ROTARY VALVE TORQUE    1000      
   900032-000    FIXTURE*GASSING MANIFOLD    2320          900033-000   
FIXTURE*INSTR/CW INTERFACE    6300          900035-000    READER/WRITER, CARD,
COMPO BNC (F)    300          900052-000    FIXTURE*ASSY,TUBING,GASSING, CCI   
300          900061-000    AY* GREASE GUN, MODIFIED    1000          900062-000
   FIXTURE* PUMP DRIVE    1000          900065-000    FIXTURE* ALIGNMENT,
TRANSDUCER PIN    1500          900066-000    FIXTURE*FLOW SENSOR, LIQUID   
2000          900067-000    FIXTURE* PUMP, BELT TENSION    3620         
900068-000    FIXTURE*POSITION ENCODER TEST    3240          900069-000   
FIXTURE* UV LIGHT GUIDE    1960          900070-000    FIXTURE* CABLE, MINI
DOUBLE BANANA TO US STANDARD    270                   27880



--------------------------------------------------------------------------------

Item #                        Item Subtotal 2    Test Fixtures                  
900036-000    FIXTURE*PUMP CARTRIDGE W/NEW TUBING,CCI    300          900038-000
   FIXTURE*ADAPTER PLUG, PH    300          900039-000    FIXTURE*SENSOR, CO2
WITH READOUT    1000          900040-000    FIXTURE*BOARD PROGRAMMING INTERFACE
   2000          900041-001    FIXTURE*TEMP. CAL. RES. 64.6 C, CCI    300      
   900041-002    FIXTURE*TEMP. CAL. RES. 44.6 C, CCI    300          900041-003
   FIXTURE*TEMP. CAL. RES. 37.0 C, CCI    300          900041-004   
FIXTURE*TEMP. CAL. RES. 25.0 C, CCI    300          900041-005    FIXTURE*TEMP.
CAL. RES. 4.9 C, CCI    300          900041-006    FIXTURE*TEMP. CAL. RES. - 5.0
C, CCI    300          900042-000    FIXTURE*CABLE, BOARD POWER, CCI    300   
      900043-000    FIXTURE*CABLE, BOARD REFRIG POWER, CCI    200         
900044-000    FIXTURE*HEATER & FAN INDICATOR, CCI    200          900045-000   
FIXTURE*CIRCULATION MOTOR W/BRACKET, CCI    200          900046-000   
FIXTURE*VALVE MOTOR, CCI    1000          900047-000    FIXTURE*PINCH CLAMP
INDICATOR, CCI    500   

 

C-2



--------------------------------------------------------------------------------

Item #                        Item Subtotal       900048-000    FIXTURE*SMB
FEMALE TO MULTIMETER    200          900049-000    FIXTURE*TEST LED W/RESISTOR,
CCI    200          900050-000    FIXTURE*ADAPTER SMB (M) TO BNC (F)    200   
      900053-000    FIXTURE*4-MOTOR TEST, CCI    2000          900054-000   
FIXTURE* PUMP TORQUE    500          900056-000    FIXTURE*ETHERNET HUB    200
         900057-000    FIXTURE*KEYBOARD, PS2    200          900058-000   
FIXTURE*CABLE, ETHERNET    200          900064-001    AY*JUMPER,GASSING    500
         900064-002    AY*JUMPER,GASSING    500          900064-003   
AY*JUMPER,GASSING    500          900071-000    FIXTURE*MODE PROGRAMMER,CO2
SENSOR    300                   13300 3    Software               
Revision “PreA-1 thru PreA-47”    9270 hours X $60/hr burdened       556200 4   
Manufacturing Documentation                   700371-000   
MANUAL*OPERATIONS,AUTOVAX    1200          700386-000    SOP*PREPOWER OF
AUTOVAXID-C INSTRUMENT    1200          700387-000    SOP*POWER-UP OF
AUTOVAXID-C INSTRUMENT    1200          700388-000    FORM*MASTER LOG
AUTOVAXID-C INSTRUMENT    1200          700389-000    SOP*AUTOVAXID-C INST
72-HOUR BURN-IN OUR BURN-IN    1200   

 

C-3



--------------------------------------------------------------------------------

Item #                        Item Subtotal       700390-000    SOP*CHASSIS
CONTROL BOARD, CCI    1200          700391-000    SOP*VALVE DRIVER BOARD, CCI   
1200          700392-000    SOP*4-POSITION PUMP BOARD, CCI    1200         
700393-000    SOP*GASSING MANIFOLD BOARD, CCI    1200          700394-000   
SOP*GASSING MANIFOLD W/PCB, CCI    1200          700395-000    SOP* GASSING
CHASSIS ASSEMBLY    1200          700396-000    SOP* LOADING S/W IN PHILIPS
80C31 MICROCONTROLLER    1200          700398-000    SOP*AUTOVAXID-C INST FINAL
OPERATIONS INSPECTION-C,MANUFACTURING    1200          700401-000    SOP*
GASSING MANIFOLD INSPECTION    1200          700402-000    SOP* PUMP MODULE
ASSEMBLY    1200          700403-000    SOP*LIQUID FLOW SENSOR, INSPECTION   
1200          700406-000    SOP*TEST PROCEDURE,POSITION ENCODER    1200         
700407-000    SOP* PUMP TUBING STOP INSPECTION AND BOND TEST    1200         
700409-000    SOP*TEST PROCEDURE,CO2 SENSOR    1200          700411-000    FORM*
REPAIR/UPGRADE LOG    1200          700412-000    SOP* REPAIR/UPGRADE RECORD
KEEPING    1200          700413-000    SOP*WIRE ROUTING, AUTOVAXID-C INSTRUMENT
ID-C INSTRUMENT    1200                   26400

 

C-4



--------------------------------------------------------------------------------

Item #                       Item Subtotal 5   
ComponentAssembly Dwg&Specifications            6    Tooling              
Cabinet            140970    AutovaxID Cultureware and Factor Bag Assemby      
     7    Assemby Fixtures                  900027-000    FIXTURE* AY, BACK
PANEL,   9700          900060-000    FIXTURE*AUTOVAXID C/W   3000         
900063-000    FIXTURE*C/W, FLOW SENSOR, O-RING   2600                  15300 8
   Test Fixtures                  900051-000    FIXTURE*PRESSURE TEST,
AUTOVAXID-C, CULTUREWARE   3000          900055-000    FIXTURE* PRESSURE TEST,
AUTOVAXID-C   2000                  5000 9    Manufacturing Documentation      
           700397-000    SOP* ADHESIVE BONDING   1200          700399-000   
SOP* TEST, PRESSURE, AUTOVAXID-C CULTUREWARE   1200          700408-000    SOP*
pH ELECTRODE   1200                  3600 10    Tooling              
Cultureware Cover         10850       Cultureware Backpanel         63800      
Pump Cassette -to date         32800                  107450          Total     
896100

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

CONTINUING LIENS

Lien on all assets held by Laurus Master Fund, Ltd.



--------------------------------------------------------------------------------

EXHIBIT E

LEASE AGREEMENT

[Attached]



--------------------------------------------------------------------------------

EXHIBIT F

BUSINESS PLAN

(attached)



--------------------------------------------------------------------------------

EXHIBIT G

VALUATION

[Attached]